Exhibit 10.1

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (“Agreement”) is made this 18th day of March 2014, by
and between Mackinac Financial Corporation, a Michigan corporation (the
“Company”), and                                (the “Indemnitee”).

 

BACKGROUND

 

WHEREAS, the Michigan Business Corporation Act, as amended (the “Act”), provides
that the Company has the power to indemnify a director who was or is a party or
is threatened to be made a party to an action in certain circumstances; and

 

WHEREAS, in recognition of Indemnitee’s reliance on such provision of the Act,
to provide Indemnitee with specific contractual assurance that the protection
promised by said provision will be available to him regardless of any amendment
to or any change in the Act, and to induce Indemnitee to serve as a director,
the Company wishes to provide in this Agreement for indemnification of
Indemnitee and the advancing of expenses to Indemnitee to the fullest extent now
or hereafter permitted by law.

 

NOW, THEREFORE, in consideration of the premises and mutual promises and
undertaking hereinafter contained, the Company and Indemnitee hereby agree as
follows:

 

TERMS AND CONDITIONS

 

1.                                      DEFINITIONS. As used in this Agreement:

 

(a)                                 The term “Expenses” includes, without
limitation, attorney’s fees, disbursements and retainers, accounting, expert and
witness fees, travel and deposition costs, court costs, transcript costs,
expenses of investigations, judicial or administrative proceedings and appeals,
and all other disbursements and expenses customarily incurred in connection with
prosecuting, defending or investigating any Proceeding, and any expenses of
establishing a right to indemnification, pursuant to this Agreement or
otherwise. The term “Expenses” does not include the amount of judgments, fines,
penalties or ERISA excise taxes actually levied against Indemnitee or amounts
paid in settlement by or on behalf of Indemnitee.

 

(b)                                 The term “Proceeding” shall include any
threatened, pending or completed action, suit, proceeding, arbitration or
alternative dispute resolution mechanism, formal or informal, whether brought in
the name of the Company or otherwise and whether of a civil, criminal or
administrative or investigative nature, in which Indemnitee may be involved as a
party or otherwise by reason of the fact that Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company, or is or was serving at
the request of the Company as a director, officer, employee, agent or fiduciary
of another enterprise, whether or not he is serving in such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
is to be provided under this Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      INDEMNIFICATION.

 

(a)                                 Subject to the terms of this Agreement, the
Company hereby agrees to indemnify and hold harmless Indemnitee against all
Expenses incurred by him in connection with any Proceeding, to the fullest
extent permitted by law. In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Michigan corporation to indemnify a member of its board of directors, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Michigan
corporation to indemnify a member of its board of directors, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

(b)                                 In the event of a Proceeding by or in the
right of the Company, the Company shall indemnify Indemnitee and advance
Expenses related to the cost of the Proceeding in accordance with Section 5 of
this Agreement.

 

3.                                      CONCLUSIVE PRESUMPTION REGARDING
ENTITLEMENT.  Indemnitee shall be conclusively presumed to be entitled to
indemnification pursuant to this Agreement unless a final and nonappealable
determination has been made by a court of competent jurisdiction that Indemnitee
is not entitled to indemnification. The termination of any Proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption or be used as evidence that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted hereunder or by applicable law.

 

4.                                      ADVANCES OF EXPENSES.  The Expenses
incurred by Indemnitee in any Proceeding shall be paid promptly by the Company
in advance of the final disposition of the Proceeding at the written request of
Indemnitee accompanied by reasonable documentation of such expenses, such
payment to be made within thirty (30) business days of each such request;
provided, however, that Indemnitee shall undertake in writing to repay any such
Expense payments if it is ultimately determined that Indemnitee is not entitled
to indemnification for such Expenses.

 

5.                                      PARTIAL INDEMNIFICATION.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of Expenses incurred in connection with any
Proceeding, but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such Expenses to
which Indemnitee is entitled.

 

6.                                      INDEMNIFICATION PROCEDURE; DETERMINATION
OF RIGHT TO INDEMNIFICATION.

 

(a)                                 Promptly after receipt by Indemnitee of
notice of the commencement of any Proceeding, Indemnitee shall, if a claim in
respect thereof is to be made against

 

2

--------------------------------------------------------------------------------


 

the Company under this Agreement, notify the Company of the commencement thereof
in writing unless the Company shall have otherwise received notice of such
Proceeding. The omission to so notify the Company will not relieve it from any
liability which it may have to Indemnitee except to the extent that the Company
is damaged by such omission.

 

(b)                                 If a claim for indemnification or advances
under this Agreement is not paid by the Company within thirty (30) days of
receipt of written notice, the rights provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction or Indemnitee
may, at his sole option, seek an award in arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
which award shall be binding on the Company, nonappealable and enforceable in
any court of competent jurisdiction. The burden of proving by clear and
convincing evidence that indemnification or advances are not legally permissible
shall be on the Company or the person challenging the indemnification or
advances.

 

(c)                                  The Expenses of Indemnitee incurred in
connection with any proceeding concerning his right to indemnification or
advances in whole or in part pursuant to this Agreement shall also be
indemnified by the Company unless it is ultimately determined in such proceeding
that Indemnitee had no right to indemnification or advances pursuant to this
Agreement.

 

(d)                                 With respect to any Proceeding for which
indemnification is requested, the Company will be entitled to participate
therein at its own expense and, except as otherwise provided below, to the
extent that it may wish, the Company may assume the defense thereof, with
counsel satisfactory to Indemnitee. After notice from the Company to Indemnitee
of its election to assume the defense of a Proceeding, the Company will not be
liable to Indemnitee for any attorneys’ fees subsequently incurred by Indemnitee
in connection with the defense thereof, other than as provided below. The
Company shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.
Indemnitee shall have the right to employ his own counsel in any Proceeding, but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense of the Proceeding shall be at the expense of
Indemnitee, unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of a Proceeding, (iii) the Company shall not in fact have
employed counsel to assume the defense of a Proceeding, or (iv) counsel employed
by the Company shall not have been approved by Indemnitee, in each of which
cases the fees and expenses of Indemnitee’s counsel shall be advanced by the
Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee has
concluded that there may be a conflict of interest between the Company and
Indemnitee.

 

3

--------------------------------------------------------------------------------


 

7.                                      LIMITATIONS ON INDEMNIFICATION. No
payments pursuant to this Agreement shall be made by the Company:

 

(a)                                 To indemnify Indemnitee for any Expenses
incurred in connection with any Proceeding to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, provision of
the Company’s organizational documents or otherwise) of the amounts payable
hereunder;

 

(b)                                 To indemnify Indemnitee for any Expenses,
judgments, fines or penalties sustained in any Proceeding for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934, the rules and regulations promulgated thereunder and amendments
thereto or similar provisions of any federal, state or local statutory law;

 

(c)                                  To indemnify Indemnitee for any amounts
paid in settlement of any Proceeding without its written consent;

 

(d)                                 If a court of competent jurisdiction finally
determines that such indemnification is unlawful; or

 

(e)                                  In the case of a Proceeding instituted by
Indemnitee (other than a proceeding concerning his right to indemnification or
advances pursuant to this Agreement) unless and only to the extent that such
indemnification or advances are approved by the court or other tribunal having
jurisdiction over such Proceeding.

 

8.                                      LIABILITY INSURANCE. To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the extent of the coverage
provided for any director of the Company.

 

9.                                      NON-EXCLUSIVITY. This Agreement is a
supplement to and in furtherance of the indemnification rights of Indemnitee
under the organizational documents of the Company and any resolutions adopted
pursuant thereto, and this Agreement shall not be deemed a substitute therefor
nor to diminish or abrogate any rights of Indemnitee thereunder.

 

10.                               NOTICES. All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if:

 

(a)                                 delivered by hand delivery and receipted for
by the party to whom said notice or other communication shall have been
directed, on the date of such receipt, or

 

(b)                                 mailed by certified or registered mail with
postage prepaid, on the third (3rd) business day after the date on which it is
so mailed:

 

(i)                                     If to Indemnitee, at the address
indicated on the signature page of this Agreement, or such other address as
Indemnitee subsequently shall provide in writing to the Company.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  If to the Company to: 130 S. Cedar Street,
Manistique, Michigan 49854.

 

11.                               SUCCESSORS AND ASSIGNS. This Agreement shall
be binding upon, and shall inure to the benefit of Indemnitee and his heirs,
executors, administrators and assigns, whether or not Indemnitee has ceased to
be a director, and the Company and its successors and assigns.

 

12.                               SEPARABILITY. Each and every paragraph,
sentence, term and provision of this Agreement is separate and distinct so that
if any paragraph, sentence, term or provision hereof shall be held to be invalid
or unenforceable for any reason, such invalidity or unenforceability shall not
affect the validity or enforceability of any other paragraph, sentence, term or
provision hereof. To the extent required, any paragraph, sentence, term or
provision of this Agreement may be modified by a court of competent jurisdiction
to preserve its validity and to provide Indemnitee with the broadest possible
indemnification permitted by law.

 

13.                               INTERPRETATION; GOVERNING LAW. This Agreement
shall be construed as a whole and in accordance with its fair meaning. Headings
are for convenience only and shall not be used in construing meaning. This
Agreement shall be governed and interpreted in accordance with the laws of the
State of Michigan without regard to the conflicts of laws principles of such
state.

 

14.                               CONSENT TO JURISDICTION. The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the court of
the State of Michigan for all purposes in connection with any action or
proceeding which arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be brought only in the state courts
of the State of Michigan.

 

15.                               AMENDMENTS. No amendment, waiver,
modification, termination or cancellation of this Agreement shall be effective
unless in writing signed by both parties.

 

16.                               TERM OF THIS AGREEMENT. This Agreement shall
continue in force if and so long as Indemnitee is serving as a director of the
Company, or, if Indemnitee is no longer serving as a director of the Company, if
and so long as any Proceeding is pending or might be commenced involving
Indemnitee.

 

17.                               COUNTERPARTS. This Agreement may be executed
in two or more counterparts, each of which counterpart shall be deemed an
original, but all of which counterparts taken together shall be one and the same
document.

 

18.                               FACSIMILE SIGNATURES. Facsimile signatures to
this Agreement shall be considered originals hereof, with any party executing
this Agreement by facsimile signature agreeing to provide promptly to the other
parties an original signature evidencing the same.

 

[Signatures on following page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Indemnity Agreement on the
date first written above.

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

MACKINAC FINANCIAL CORPORATION:

 

 

 

 

 

By: Paul D. Tobias

 

Its: Chairman and Chief Executive Officer

 

 

SIGNATURE PAGE TO INDEMNITY AGREEMENT

 

--------------------------------------------------------------------------------